Exhibit 10.12
 
September 15, 2010


Burnham Hill Advisors LLC
590 Madison Avenue, 5th Floor
New York, NY 10022


Re:           Amendment No. 1 to the Consulting Agreement dated August 20, 2010


To Whom It May Concern:


Reference is made to the Consulting Agreement for Services Between Bond
Laboratories, Inc. (“Bond Labs” or the “Company”) and Burnham Hill Advisors LLC
(“BHA”) dated August 20, 2010 (the "Agreement"). This letter (this “Amendment”)
supplements and amends certain of the terms contained in the Agreement as
provided below.


The following paragraph shall be added to the end of Section 5 (“5. Payment”):


“In addition to the cash compensation provided for herein, the COMPANY also
agrees to issue to BHA 250,000 shares of restricted common stock in connection
with the execution of this Agreement.”


This Amendment amends and modifies the Agreement, which remains in full force
and effect as to matters not discussed herein.  In the case of any inconsistency
or conflict between the provisions of this Amendment and the provisions of the
Agreement, the provisions of this Amendment shall govern.


IN WITNESS WHEREOF, the Company has executed and delivered this Amendment as of
the date first written above.


BOND LABORATORIES, INC.






By:           /s/ John Wilson                                           
Name:            John Wilson
Title:            Chief Executive Officer